TPage 2/3 * NAA 04_MAILBOX6217NAA * RCVD AT 1/15/2015 3:14:00 PM [Eastern Standard Time] * ID: 04_54B7D9DE5CF133522 From: Jane Byun

 

Case T:18-cv-24100-MGC Document 16-3 Entered on FLSD POC O Ge Gage 1of2

r
The Independent Order of Foresters (“Foresters”) - A Fraternal Benefit Society. FO reste rs Vv

789 Bon Mills Road, Toronto, Canada M3C 1T9
U.S. Mailing Address: P.O. Box 179, Buffalo, NY 14201-0779 = T, 800 828 1540 foresters.com

The Independent Order of Foresters (“Foresters”)

     

 

 

 

 

Diabetes Questionnaire
Propased insured
First name Arcoberto Middlenamestastname  VIVIQS
date of aitl ©O OP DTA OM MOIR) Rciocencelceriticate number (if available): BSI966 2 F
Child’s Name _ .

 

 

 

 

Note - "You" and “your” mean the proposed insured, if no child is indicated or the child if a child is indicated. “Appication” means the
Application for individual Life Insurance on the proposed insured.

1. Please state the diagnosis relevant to you, (e.g. Type | or Type it. Diabetes Mellitus, Gestational bpee impaired Glucose Tolerance or
impaired Fasting Glucose etc.). Attach a copy of any medical reports if available. D1 abe feS

 

2. When was this condition first diagnosed? 2012
Date (mrmiddiyyyy)

 

3. Do you test your own bload sugar athome? Yes O No
If “Y ”, please pru ide details for the last 3 months;

Act

         
   
 
  

 

        
  

 

 

 

 

 

 

4. Have you had a glycosylated haemoglobin test (HbAic}? Yes O No a”
if "Yes", please provide details including the approximate date and result of your most recent test:

 

 

5. Please provide details of the medication(s) that you take in relatian to this condition (please also include related medication{s) such as
those used to lower blood and/or :

        

6. Have you ever been admitted to a hospital or required emergency care in relation to this condition? Yes O Na O
if “Yes”, details:

 

 

—

Foresters is the trade name and a trademark of The independent Order of Foresters (‘Foresters’).
104316 FL 62/10 Page 1 of 2

 
TPage 3/3 * NAA 04_MAILBOX6217NAA * RCVD AT 1/15/2015 3:14:00 PM [Eastern Standard Time] * ID: 04_54B7D9DE5CF133522 From: Jane Byun
Casé 1'18-cv-24100-MGC Document 16-3 Entered on FLSD Docket OS/SB ROP. CPE of 2 :

 

: 7. Related to this condition, have you ever had: of
i) Eye problems? Yes ONo oY,
ii) Heart problems? Yes O No of
ii] High blood pressure? Yes O No
iv} Kidney problems (including protein in your urine)? Yes O No of
v} Sensory problems (such as burning in your feet}? Yes ONo
vi Any other complication (i.e. diabetic coma}? Yes ONo

if you answered “Yes” to any of the above questions, please provide details:

 

 

 

8. Please provide details regarding the physician(s) and/or medical practitioner(s) you see, have seen or have been referred to in relation to
this condition:

WAY

     
 

   
 
   

   

(Shmarn

 

ae
\

 

 

 

 

 

 

 

 

9. Other than fer the purpose of requiar checks, has any further i alii been discussed with or recommended by a
physician or medical practitioner, in relation te this condition? Yes O No
if “Yes”, please provide details:

 

 

10. Have you ever taken time off work or have your working duties been affected or restricted in any way due to this condition? Yes ONo oe
if "Yes", please provide details including dates and durations.

 

 

11. Please provide any additional information that you feel is important in relation to this condition: Prop ed list ved had 2 mec! f vol
exam done for an tnsomnoe paliey in. Z0}2. The modien! examiner sald fim thot
he hod Duobetes. MMer fistlou! ing Up orth Ais prrmons dacior and cloves arti tine)
testing he contlockd Shoat ho Bropoed _imgured “cid nat have diabetes. tes nover
fate yeateaton of nad ¢reciment for YHus Concitiov
| dectare that | have read this Diabetes Questionnaire and represent that the information provided, as shown in this questionnaire, is true,
and is a complete disclosure of all information requested in this questionnaire, to the best of my knowledge and belief. | understand and
agree that this questionnaire is part of and subject to the Application. | also understand and agree that the information provided in this
questionnaire will be relied upon as evidence of insurability that will influence the assessment and acceptance of the application by

Foresters. Any person whe knowingly and with intent to injure, defraud, or deceive any insurer files a Statement of claim or an
application containing any false, incomplete, or misleading information is guilty of a feiony of the third degree.

A
Ps Eagle a
VW Qz tO wigs x

 

 

 

 

 

 

Signattire of proposed insured (if the proposed insured 35 net a juvenile) Signature of parentiegal guardian [if the proposed insuredis a juvenite}
signed Myaan, EI Signed on L fief eal
i (Cay, State} | Date Jrommidllyyyy) i

1042176 FL 02/10 Page 2 of 2

 

 
